internal_revenue_service number release date index number - ----------------------------- ----------------------------------- ------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number -------------------- refer reply to cc ita b05 plr-136750-05 date october - - legend buyer ------------------------------ company ------------------------------------------ -------------------------------------- date ----------------------------- date ----------------------------- date ------------------------------ sh1 ---------------------------------- ----------------------------------------- sh2 ----------------------------------- ----------------------------------------- r ---------------------- s --------------------- t -------------------------------- u -------------------- v ------------- w ------------------ plr-136750-05 dear ------------------- this is in response to your authorized representative's request on your behalf for a private_letter_ruling under sec_453 of the internal_revenue_code and sec_15a_453-1 of the temporary income_tax regulations sec_15a c ii provides for use of an alternative method of basis recovery in circumstances involving contingent payment installment_sales of property where use of the general rules provided in the code and regulations would inappropriately defer recovery_of a taxpayer's basis in the property sold facts sh1 and sh2 the shareholders owned r and s percent respectively of the stock of the company an s_corporation as defined in sec_1361 of the internal_revenue_code on date all of the stock of the company was sold to buyer the shareholders and the buyer made elections under sec_338 to have the sale of the company stock treated as a deemed sale of the assets and business of the company subject_to certain liabilities to buyer followed by the liquidation of the company the stock purchase agreement agreement provided for a payment of dollar_figuret in the year_of_sale and payments of dollar_figureu on each of the first two anniversaries of date in addition the agreement provided that within a specified number of days after the end of each calendar_year end between date and date the buyer would pay the shareholders an amount equal to v percent of the annual operating income as defined in the agreement of the company in excess of dollar_figurew the agreement placed no maximum on the amount of the contingent payments law and analysis sec_453 of the code provides as a general_rule that except as otherwise provided in that section income from an installment_sale shall be taken into account under the installment_method for federal_income_tax purposes sec_453 of the code defines the term installment_sale as a disposition of property where at least payment is to be received after the close of the taxable_year in which the disposition occurs sec_453 of the code defines installment_method as a method under which the income recognized for any taxable_year from a disposition is that proportion of the payments received in that year which the gross_profit realized or to be realized when payment is completed bears to the total_contract_price sec_453 of the code provides that the secretary_of_the_treasury shall prescribe regulations providing for ratable basis recovery in transactions where the gross_profit or the total_contract_price or both cannot readily be ascertained plr-136750-05 sec_15a_453-1 of the temporary regulations defines the term contingent sec_15a_453-1 of the temporary regulations provides that when a the temporary regulations provide rules for allocating the taxpayer's basis to payment sale as a sale_or_other_disposition of property in which the aggregate selling_price cannot be determined by the close of the taxable_year in which the sale_or_other_disposition occurs the term contingent_payment_sale does not include transactions with respect to which the installment_obligation represents under applicable principles of tax law a retained_interest in the property which is the subject of the transaction an interest in a joint_venture or a partnership an equity_interest in a corporation or similar transaction regardless of the existence of a stated maximum selling_price or fixed payment terms payments received and to be received in a contingent_payment_sale the rules distinguish between contingent_payment_sales for which a maximum selling_price is determinable sales for which a maximum selling_price is not determinable but the time over which payments will be received is determinable and sales for which neither a maximum selling_price nor a definite payment term is determinable stated maximum selling_price cannot be determined as of the close of the taxable_year in which the sale_or_other_disposition occurs but the maximum period over which payments may be received under the contingent sales_price agreement is fixed the taxpayers basis inclusive of selling_expenses shall be allocated to the taxable years in which payment may be received under the agreement in equal annual increments method of basis recovery if the taxpayer is able to demonstrate prior to the due_date of the return including extensions for the taxable_year in which the first payment is received that application of the normal basis recovery rules will substantially and inappropriately defer recovery_of basis to demonstrate that application of the normal basis recovery rules will substantially and inappropriately defer recovery_of basis the taxpayer must show that the alternative method is a reasonable method of ratably recovering basis and that under that method it is reasonable to conclude that over time the taxpayer likely will recover basis at a rate twice as fast as the rate at which basis would have been recovered under the otherwise applicable normal basis recovery rule in addition sec_15a_453-1 of the temporary regulations provides guidelines as to what type of data is acceptable in demonstrating that application of the normal basis recovery rules would substantially and inappropriately defer recovery_of the taxpayer's basis the section provides that the taxpayer in appropriate circumstances may rely upon contemporaneous or immediate past relevant sales profits or other factual data that are subject_to verification the section further provides that the sec_15a_453-1 provides that a taxpayer may use an alternative taxpayer ordinarily is not permitted to rely upon projections of future productivity receipts profits or the like however in special circumstances a reasonable projection may be acceptable if the projection is based upon a specific event that already has in circumstances involving the sale of all of the stock of an s_corporation in a plr-136750-05 occurred transaction which is the subject of sec_338 elections by the s corporation’s shareholders and the purchaser of the stock the shareholders are treated as if the cash the issue_price of qualifying installment_obligations and the fair_market_value of any other_property received for their s_corporation stock were received on a deemed sale of the s corporation’s assets and such amounts or property were then distributed by the s_corporation and received by the shareholders as the selling_price of their stock in the liquidating corporation a qualifying obligation is an obligation received on the sale_or_exchange of corporate assets by a liquidating corporation during the 12-month_period beginning on the date the plan_of_liquidation is adopted in the subject circumstances the shareholders have requested that they be allowed to use an alternative method of basis recovery to report payments received on the qualifying_installment_obligation of the buyer which they are treated as having received from the company as a liquidating_distribution for their stock in the company under the method of basis recovery proposed by the shareholders the amount of basis allocated to an installment_payment would bear the same ratio to the total basis in such shareholder’s stock of the company that the installment_payment bears to the estimated amount of the aggregate payments_to_be_received by such shareholder for her stock in the company the payments_to_be_received during the term of the installment_obligation were estimated on the basis of the recent rate of return earned by the parent company of the buyer on the carrying value of its investments in businesses it owns as well as the company’s earnings history its business and the business cycle based on the information submitted and the representations made we conclude conclusion that application of the normal basis recovery rule_of sec_15a_453-1 would substantially and inappropriately defer recovery_of a shareholder’s basis and that the use of the proposed alternative method of basis recovery will result in basis recovery at a rate at least twice as fast as the rate at which basis would be recovered under the normal basis recovery rules the proposed alternative method of basis recovery represents a reasonable method of basis recovery accordingly the use of the proposed alternative method of basis recovery by each of the shareholders is approved caveats representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the rulings contained in this letter are based upon information and a copy of this letter must be attached to any income_tax return to which it is relevant a copy of the letter is enclosed also enclosed is a copy of the ruling letter plr-136750-05 with the deletions proposed to be made when the letter is subject_to disclosure under sec_6110 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely roy a hirschhorn assistant branch chief branch office of associate chief_counsel income_tax accounting enclosure copy of this letter copy of letter with proposed deletions
